Citation Nr: 0605090	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from March 1974 to 
September 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.                   


FINDINGS OF FACT

1.  Slight rotoscoliosis of the lumbar spine was noted on the 
appellant's February 1974 enlistment examination report.  

2.  The preexisting rotoscoliosis of the lumbar spine did not 
increase in severity during service.  

3.  There is no competent medical evidence showing that the 
appellant's current spondylolisthesis at L5-S1 and 
degenerative disc disease of the lumbosacral spine are 
attributable to military service.   


CONCLUSIONS OF LAW

1.  Pre-existing rotoscoliosis of the lumbar spine was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

2.  A low back disorder, to include spondylolisthesis at L5-
S1 and degenerative disc disease of the lumbosacral spine was 
not incurred in active military service, nor may degenerative 
disc disease be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).          


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in February 2002, prior to the initial 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
In addition, the Board observes that the August 2002 
statement of the case provided the appellant with the text of 
the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim, including at a personal hearing.  Id.  Thus, 
VA's duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is 


necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 2005, the appellant underwent 
a VA examination which was pertinent to his service 
connection claim.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  The RO has obtained all relevant VA 
and private medical records identified by the appellant.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  


Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such 
instances, a grant of service connection is warranted only 
when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service or where there 
is clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.        

Rotoscoliosis of the Lumbar Spine

The appellant's service medical records show that in February 
1974, the appellant underwent an entrance examination.  At 
that time, the appellant's spine and other musculoskeletal 
system were clinically evaluated as "abnormal."  It was 
noted that the appellant had a slight rotoscoliosis of the 
lumbar spine, with the left hip slightly lower, which was not 
considered disqualifying.  Thus, with respect to the 
appellant's rotoscoliosis of the lumbar spine, since this was 
shown at the time of the appellant's February 1974 entrance 
examination, the presumption of soundness is rebutted.  
38 U.S.C.A. § 1111.

The evidence of records demonstrates that the preexisting 
rotoscoliosis of the lumbar spine was not aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  With the 
exception of the finding of rotoscoliosis of the lumbar spine 
at the time of the appellant's February 1974 entrance 
examination, the remainder of the appellant's service medical 
records are negative for any findings, treatment, or 


diagnosis of a low back disability.  Although the records 
show that in response to the question as to whether the 
appellant had ever had or if he currently had recurrent back 
pain in a March 1975 periodic physical examination, the 
appellant responded "yes," nevertheless, clinical 
evaluation of his spine was normal.  In addition, the 
appellant's separation examination conducted in September 
1976, found the appellant's spine clinically normal and the 
appellant noted that he did not have recurrent back pain.  
Most importantly, in the appellant's August 2005 VA 
examination the examining physician opined that no worsening 
of the appellant's rotoscoliosis of the lumbar spine occurred 
during service.  

As the evidence of record shows that the appellant's 
rotoscoliosis of the lumbar spine preexisted service and 
uncontroverted medical evidence that it was not aggravated 
thereby, the preponderance of the evidence is against the 
veteran's claim and the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for rotoscoliosis of 
the lumbar spine is not warranted.   

Spondylolisthesis at L5-S1 and Degenerative Disc Disease of 
the Lumbosacral Spine

In this case, the fact that rotoscoliosis of the lumbar spine 
preexisted service does not establish that all low back 
pathology preexisted service or that other pathology was not 
present during service.  The record establishes that the 
appellant currently has spondylolisthesis at L5-S1 and 
degenerative disc disease of the lumbosacral spine and must 
be separately addressed. 

In the appellant's August 2003 personal hearing at the RO, 
the appellant testified that while he was in the military, he 
was in a "track vehicle accident."  The appellant stated 
that he was riding in an "armored personnel carrier" with 
three other individuals when the personnel carrier 
accidentally ran into the rear end of a tank.  According to 
the appellant, the impact threw all of them against the 
"bulkhead."  The appellant reported that although medics 
arrived and provided 


treatment, he did not receive any treatment because he 
thought he was "okay."  However, the appellant stated that 
after the accident, he developed low back pain.  The 
appellant maintained that following his discharge, he 
continued to experience chronic low back pain.

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed spondylolisthesis at L5-
S1 and degenerative disc disease of the lumbosacral spine are 
not related to his military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In this regard, the appellant's 
service medical records, to include the September 1976 
separation examination report, are negative for any 
complaints or findings of spondylolisthesis at L5-S1 and/or 
degenerative disc disease of the lumbosacral spine.    

Moreover, arthritis of the lumbosacral spine was not shown 
within one year after service discharge, and therefore, may 
not be presumed to have been incurred in the appellant's 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  In the instant case, the 
first evidence of any treatment for a low back disability was 
in April 2000, approximately 23 years after the appellant's 
separation from the military.  In this regard, VA Medical 
Center outpatient treatment records, from April 2000 to 
September 2003, show that in April 2000, the appellant had a 
magnetic resonance imaging (MRI) taken of his lumbosacral 
spine.  The impression was anteriorlisthesis at L5 on S1; 
severe bilateral foraminal narrowing was present from the 
anterior listhesis.  In addition, x-rays taken in April 2002 
of the appellant's lumbosacral spine were interpreted as 
showing chronic spondylolysis, with 15 millimeters 
spondylolisthesis of L5 and severe degenerative disc disease 
at the same level.  There was arthrosis in the lower lumbar 
apophyseal joints and hips.  In May 2002, the appellant had 
an MRI taken of his lumbar spine which was interpreted as 
showing Grade II anterolisthesis of L5 on S1, with uncovering 
of the disc/pseudodisc bulging.  There was no significant 
central canal stenosis.  However, there was bilateral 
moderate to severe foraminal stenosis, right greater than 
left.  

Private medical treatment records show that in May 2000, a 
MRI scan showed that the appellant had Grade III 
spondylolisthesis, with posterior bulging of the disc at the 
L5-S1 level, and possibly at the L4-L5 level as well.  The 
MRI scan was read as anterolisthesis of L5 on S1, pseudo disc 
herniation at the level of the listhesis, though a true disc 
herniation was not seen.  Severe bilateral foraminal 
narrowing was present from the anterior listhesis.  In 
addition, x-rays of the appellant's lumbosacral spine were 
interpreted as showing spur formation in the lumbar spine, 
especially at L4-L5, and almost complete collapse of the L5-
S1 disc space, with anterolisthesis, late Grade II, L5 on S1.  
There was almost a retrolisthesis of L4 on L5, Grade I.  
Following a review of the appellant's MRI report and x-rays, 
the examining physician diagnosed the appellant with a 
significant spondylolisthesis, without neurological 
involvement.

In October 2003, the RO received records from the Social 
Security Administration, which included a Disability 
Determination and Transmittal Report, dated in May 2003.  The 
SSA Disability Determination and Transmittal Report shows 
that the appellant was awarded Social Security disability 
benefits for ankylosing spondylitis and other inflammatory 
spondylopathies, and osteoarthrosis and allied disorders.

In August 2005, the appellant underwent a VA examination.  At 
the time of the examination, the appellant had x-rays taken 
of his lumbosacral spine.  The x-rays were interpreted as 
showing chronic spondylolysis, with severe grade III 
spondylolisthesis at L5-S1.  Following the physical 
examination and a review of the appellant's x-rays, including 
past MRI and x-ray reports, the examiner diagnosed the 
appellant with spondylolisthesis at L5-S1, with no evidence 
of radiculopathy.  The examining physician opined that it was 
"less likely than not" that the appellant's current low 
back disability of spondylolisthesis was related to the 
slight rotoscoliosis of the lumbar spine noted in the 
appellant's February 1974 entrance examination.  The examiner 
noted that the opinion was based on the fact that there was 
nothing in the evidence of record to substantiate the 
appellant's claim of an in-service injury to the low back.  
The examiner further indicated that there was 


nothing in the evidence of record of any back condition from 
the time of the appellant's military discharge until he 
presented for care in May 2000.  

In this case, due consideration has been given to the 
appellant's statements that his low back disability, 
currently diagnosed as spondylolisthesis at L5-S1 and 
degenerative disc disease of the lumbosacral spine, was 
incurred during his period of active military service.  
Although the appellant's lay statements are competent as to 
the occurrence of the accident involving the personnel 
carrier, the statements are not competent evidence to 
establish his back was injured as a result of such an 
accident or to establish the etiology of his current 
diagnosis.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
appellant is not competent to make a determination that his 
currently diagnosed spondylolisthesis at L5-S1 and 
degenerative disc disease of the lumbosacral spine, are the 
result of his military service or any incident therein over 
two decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent medical 
evidence on file linking the appellant's currently diagnosed 
spondylolisthesis at L5-S1 and degenerative disc disease of 
the lumbosacral spine, to service or to any incident of 
service, despite his assertion that such a causal 
relationship exits.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of these disorders is 
approximately 23 years after his period of service had ended.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  

As there is no evidence of spondylolisthesis at L5-S1 and/or 
degenerative disc disease of the lumbosacral spine in 
service, or arthritis within one year subsequent to service 
discharge, and there is no evidence which provides the 
required nexus between military service and spondylolisthesis 
at L5-S1 and/or degenerative disc disease of the lumbosacral 
spine, the preponderance of the evidence is against the 


appellant's claim, and the doctrine of reasonable doubt is 
not for application.  Gilbert, 1 Vet. App. at 49.  
Accordingly, service connection for a low back disorder, to 
include spondylolisthesis at L5-S1 and degenerative disc 
disease of the lumbosacral spine is not warranted.


ORDER

Service connection for a low back disorder, to include 
rotoscoliosis of the lumbar spine, spondylolisthesis at L5-
S1, and degenerative disc disease of the lumbosacral spine is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


